         Case 1:19-cr-00023-LTS Document 44 Filed 03/12/20 Page 1of1

                           LAW OFFICES OF
      DANIEL A. MCGUINNESS, PC
          260 MADISON AVE, 17rn FLOOR, NEW YORK, NY 10016
 TEL: (212) 679-1990 ·FAX: (888)-679-0585 ·EMAIL: DAN@LEGALMCG.COM


March 12, 2020
                                                             i l~   SDC SD:\Y
VIAECF
                                                              DOCU~1E.:\'T
Hon. Laura Taylor Swain           rvn:r~uo   ENDORSED         ELEcTRo'.'J1cALLY FILED
Daniel Patrick Moynihan
United States Courthouse
                                                             IDOC#: ------...,_.._,,.-_1
500 Pearl Street
                                                              D \-;-1: FI1 ED:        "},-1 j   -7JJ
New York, NY 10007-0424


Re:   United States of America v. Jermaine Anderson, Ind. No. 19-CR-023


Dear Judge Swain,

       I represent Jermaine Anderson in the above-referenced case. I write to
request a 30-day adjournment of sentencing proceedings in this matter presently
scheduled for March 19, 2020 at 3:45pm. I respectfully request this adjournment
because of COVID-19 concerns. Mr. Anderson expects a number of family members
to attend the sentencing via subway. The Government consents to this request and
the parties jointly request a corresponding extension of the date for the
Government's sentencing submission. This is the second such defense request
regarding this matter.

       I thank the Court for your timely consideration of this request. Please do not
hesitate to contact me to discuss this matter.
                                                                        -rk ~is
                                       Very truly yours,                  ~<::W'LJ\e-A.. ti

                                        !?      /11~ -Afn'l ?'t,
                                        y /"'" / I (   cJ-                          ;2_:t,o
                                                                                              .)o;;o,
                                                                                              ~
                                       Daniel A. McGuinness                   ~ tl-c' 6-'bv'<Xf\f(\..(l\~'.i
                                                                              ~o.,b~ H \QV\ ,.Lt.A ~1..L
Cc: AUSA Nicholas Chiuchiolo (via ECF)                                    1   s·   ~~--ta

                                                                              Af "'l 'r-( 9-0~ .
                                                                           l)e      ~I.ff ra..}-(]lv',<.( .

                                                                    SO ORDERED:

                                                                    ~··· 311a~
                                                                    HQN'.URATAYLOR SWAIN
                                                                    UNITFD ST ATES DISTRICT JUDGE
